Title: To James Madison from Edward Caffarena, December 1820
From: Caffarena, Edward
To: Madison, James


                
                    Sir
                    Genoa Decr: 1820.
                
                In answer to your favor dated Novr: 1st: 1817 I had the honor to present my respects in June 1818; confirming by duplicate last Year the same, & not finding myself honor’d with an answer, I suppose they must have been lost. I hope You will excuse me if I intrude for a third time to express my sentiments, that it never was my intention to offend You Sir, in forwarding the Statue of Napoleon, and hope you will excuse the Liberty. Your desire

is to know the price of the same, the original cost was $90.. as you can verify by Mr: Causici who is at present employ’d in Washington.
                Permit me Sir to make you observe, that I do not ask the worth of this price [sic], leaving the decision agreable to your Pleasure.
                Mr: John B. Sartori of Trenton, New Jersey, my intimate good friend, has the charge of those few concerns, that I may have in the U.S., and you may Sir settle the whole with the same, as with myself. I shall in all times feel happy to receive your commands. While I have the honor to remain Sir Your Most Ob & Hble Servt:
                
                    Edward Caffarena
                
            